Citation Nr: 1333423	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-13 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder and schizoaffective disorder.

2.  Entitlement to service connection for impotence and priapism, as secondary to PTSD and/or depression.

3.  Entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected condition (PTSD and/or depression).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction with priapism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction currently rests with the RO in Chicago, Illinois.   

A claim of service connection for PTSD was initially denied in a December 2002 rating decision by the RO.  The Veteran did not perfect his appeal from that decision.  Additional relevant service department records were received into evidence in April 2009.  When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c).  Therefore, the Board must reconsider the claim on a de novo basis. 

Further, the medical evidence shows the Veteran has been diagnosed with various mental conditions.  Thus, the appeal is expanded from the Veteran's original claim for PTSD, to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, depressive disorder, and schizoaffective disorder.  

As relevant to this remand and the claimed disability of PTSD, the Veteran has identified several in-service stressors.  The Veteran has asserted that he was enrolled in an explosives training course while stationed with the 11th ACR Fulda in Germany.  He asserts that an explosion occurred, killing one of the engineers and injuring at least 20 others.  He has provided information from the internet which purportedly corroborates the occurrence of this event.  See, the Veteran's June 2008 Notice of Disagreement and his July 2007 stressor statement.  The RO has not yet sought to confirm this particular stressor.  Therefore, on remand the RO should attempt to verify this stressor after requesting any additional information needed from the Veteran (i.e. specific dates within a 60-day span). 

The Veteran also asserts that while he was stationed in Germany, he and his colleagues were followed by German nationals and shot at.  This event was not able to be verified.  Additionally, the Veteran asserts that while stationed in the Gulf he was paired with a gunner that repeatedly stated he and the Veteran were going to die.  He has indicated that the gunner's comments, the constant 'sorties' flying overhead and the artillery "just about drove him crazy."  See, the Veteran's May 2007 and January 2009 stressor statements.

Although the incidents in Germany and the Gulf have not been verified (and with respect to the Gulf stressor, is likely incapable of verification through official resources), VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. Id. 

On remand, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulations and afford him a VA mental examination by a psychiatrist or psychologist to determine whether those specific stressors which pertain to a "fear of hostile military activity," are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  

With respect to the expanded issue of entitlement to service connection for a psychiatric disorder, service records reveal that the Veteran experienced depression during service.  

Service records include a July 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation that shows the Veteran reported recurring thoughts about his experiences during Desert Shield/Storm.  It was noted that PTSD should be considered and he was referred to Mental Health.  A September 1991 Mental Status Evaluation noted that the Veteran's mood or affect was depressed.  Additionally, in a September 1991 Report of Medical History, a physician noted that the Veteran was depressed.  

Currently, the Veteran is diagnosed with depressive disorder, not otherwise specified, PTSD, and schizoaffective disorder.  Given the in-service findings and the Veteran's current diagnoses, a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of any psychiatric disorders other than PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran has indicated he is receiving Social Security disability benefits.  See July 2013 VA Form 21-527.  The RO must obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.159(c).

Service connection for Impotence and Priapism and Entitlement to a Temporary Total Evaluation

The Veteran also seeks entitlement to service connection for impotence and priapism, as secondary to PTSD and/or depression and entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service-connected condition (PTSD and/or depression).  

The medical evidence shows the Veteran was prescribed Prazosin and Ziprasidone for his psychiatric symptoms, which caused priapism.  See March 2007 VA treatment note.  However, the Veteran is not yet service-connected for a psychiatric disorder.

As the outcome of the claim for entitlement to service connection for a psychiatric disorder would impact the claims for entitlement to service connection for impotence and priapism and, entitlement to a temporary total evaluation for hospital treatment, these matters are inextricably intertwined.  Thus, the issues are remanded pending adjudication of the claim for service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

1151

Finally, the Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction with priapism.  

VA medical records reflect the Veteran was prescribed Prazosin and Ziprasidone for his psychiatric symptoms, and both of these medications caused priapism, which required surgery.  See March 2007 VA treatment note.  

In December 2007 a VA examiner noted that the occurrence of the Veteran's priapism due to these drugs was an "unexpected result and in fact a very rare side effect," although there appeared to be no evidence of VA carelessness, negligence or lack of proper skill or error in judgment by the VA.  See December 2007 VA opinion.  The examiner did not, however, clearly state whether the Veteran's erectile dysfunction with priapism was an event that was not reasonably foreseeable.  A remand is necessary to obtain a clarifying addendum to the medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the amended PTSD regulations and the new requirements for substantiating a claim for PTSD.  

2.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his claims.  Request all relevant VA medical records from October 2009 to the present.  All efforts to obtain any medical reports made must be documented and incorporated into the claims file. 

3.  Request the Social Security Administration to furnish a copy of their decision, as well as copies of all medical records underlying that determination. 

4.  After requesting any additional, necessary information from the Veteran, contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency, to make an attempt to verify an explosion alleged to have occurred in Fulda, Germany and resulted in at least one casualty and multiple injured persons.  

Information from internet resources indicates this event occurred in June 1987.

5.  After any additional records are associated with the claims file, arrange for the Veteran to undergo an in-person VA psychiatric examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner are to be accomplished.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed.

a)  All current psychiatric disorders are be diagnosed.  The examiner is to specifically rule in or rule out a diagnosis of PTSD.

b)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's stressor(s).

c)  For each psychiatric disorder diagnosed (other than PTSD, to include depressive disorder and schizoaffective disorder), the examiner must state whether it is it is at least as likely as not that such disorder had onset during service or, is caused by or related to the Veteran's active service.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

6.  Return the claims file to the examiner that provided the opinion in December 2007 to obtain an addendum regarding the Veteran's 38 U.S.C.A. § 1151 claim.  If that examiner is unavailable, arrange for the claims file to be reviewed by another appropriate medical professional.  The examiner must address the following:

a) Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's additional disability of erectile dysfunction with priapism was due to an event not reasonably foreseeable.  

In formulating the opinion, the examiner is asked to consider in the context of the Veteran's claim, the medicolegal term "not reasonably foreseeable" does not mean the event need not be completely unforeseeable or unimaginable, but it must be a risk that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The opinion should also address what reasonably foreseeable risks of the medication and surgery would a reasonable health care provider have disclosed and whether there is evidence that the VA failed to inform the Veteran of the reasonably foreseeable risks of the medication and surgery.  

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, all of the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


